DETAILED ACTION

Claim Objections

Claims 2 and 5 are objected to because of the following informalities:  the “at least one scratch off game board” and “at least one scratch-off game panel” lack proper antecedent basis.  It will be construed to mean the “at least one scratch-off game card” from claim 1.  Appropriate correction is required.
Claim 9 is objected to.  It claims “of body further having” which is unclear and should read “a body having”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2004/0140616).
In respect to claim 1, Davis discloses a scratch and win business card game comprising: a body having a front surface and rear surface, wherein the front surface comprises a first panel (right) having at least one indicia “promotional information” and a second panel (center) having at least one scratch-off game card (Fig. 1B), and wherein the rear surface comprises a first portion and a second portion, each comprising indicia (Fig. 1A).
	In respect to claim 2, Davis discloses that the at least one scratch-off game card comprises at least one symbol and one hidden icon (0022).  Davis explicitly disclose the hidden icon, but not the “symbol”, however the designation of a scratch off area above the hidden symbol would be readily apparent to one of ordinary skill.
	In respect to claims 3 and 4, David discloses the indicia on the front surface is “promotional information” which must include at least some of the claimed items such as “a word”, “an image” i.e. it is inconceivable to have promotional information which does not include at least one of the terms.  Likewise, promotional information is related to a business, as broadly claimed.
	In respect to claim 5, the indicia of the rear surface of the first portion may include a set of written instructions for the scratch-off game card.
	In all the claims above, any difference of between the location of a panel and indicia is immaterial to patentability i.e. claiming or arguing that the indicia on a particular panel is “game indicia” vs. “promotional indicia”, since, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004) And, indicia whose primary purpose is the conveying of intelligence or information to a reader is not, without more, functionally related to its substrate. In re Jones, 373 F.2d 1007, 1012 (CCPA 1967).  The claimed indicia is not functionally related to the product, since it simply conveys information on the substrate, and thus, any particular indicia in a particular panel versus other indicia is not a patentable distinction. 



Claims 6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inventor (No English name provided) (KR 20-0232812) in view of Davis (US 2004/0140616).
In respect to claims 6, 9, and 14, Inventor discloses a scratch and win business game card comprising: a body having a front and rear surface, a first panel having indicia 32, a second panel having a scratch-off game card 55 having at least one symbol and at least one hidden icon to be revealed by scratching, and a third panel 33 having further indicia (Fig. 1).  
Inventor discloses a rear side to both the first and second panels, but do not explicitly disclose further indicia, however, Davis teach a very similar invention, wherein both sides of the substrate are printed with indicia (see rejection above).  It would have been obvious to provide the rear surfaces of the scratch and win business game card taught in Inventor with rear indicia in view of Davis to provide indicia on both sides of the card to not require additional space (0008).   This indicia is further taught to be instructions, which are naturally provided to teach how to play the scratch-off game.
In respect to claim 10-11, 15-17, and 19-20, Inventor discloses different icons 53 under the scratch layer, and one of ordinary skill in the art readily ascertains some icons to be “winning icons” and some to be “non-winning icons” (Fig. 1), formed in rows and columns.  The prize may be cash toward the business, “a reward” (See NPL).
In respect to claim 12, Inventor discloses that the second panel and third panel 33 are separated by a perforated edge (Fig. 1).
In respect to claim 13, Inventor discloses that the third panel 33 is a discount coupon.
In respect to claim 18, Inventor discloses that the indicia 32 on the front surface is symbols/letters (Fig. 1).
In all the claims above, any difference of between the location of a panel and indicia is immaterial to patentability i.e. claiming or arguing that the indicia on a particular panel is “game indicia” vs. “promotional indicia”, since, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004) And, indicia whose primary purpose is the conveying of intelligence or information to a reader is not, without more, functionally related to its substrate. In re Jones, 373 F.2d 1007, 1012 (CCPA 1967).  The claimed indicia is not functionally related to the product, since it simply conveys information on the substrate, and thus, any particular indicia in a particular panel versus other indicia is not a patentable distinction.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inventor (No English name provided) (KR 20-0232812) in view of Davis (US 2004/0140616) and Costello et al. (US 2007/0135198).
Inventor and Davis substantially disclose the invention for the reasons stated above, including a scratch-off game card that shows rows and columns of different icons (Inventor, Fig. 1), but not explicitly disclose revealing a plurality of icons in a row, including less than a “grand prize” amount, however, Costello et al. teach a scratch-off game card including a plurality of icons.  The icons are either “winning” or “non-winning” depending on there position in rows and columns to the left (Fig. 3).  In the case of row 2, three elephant icons are winners, but not the grand prize of $1000 for five elephant icons.  
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, Inventor and Davis teach a scratch off combined with promotion/advertisement “business card”, but do not teach the particulars of the scratch off game.  Providing the more detailed game in Costello in lieu of the general schematic scratch-off seamlessly integrates into the invention with predictable results. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Korean Patents (No English Inventor): KR 20-0414022, KR 20-0308231, KR 20-0363502, and KR 10-2013-0029150, Bachman et al. (US 4,778,153), and Champion (US 4,962,950), disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637